U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-K xANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to CHINA CARBON GRAPHITE GROUP, INC. (Name of small business issuer as in its charter) Nevada 98-0550699 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) c/o Xinghe Yongle Carbon Co., Ltd. 787 Xicheng Wai Chengguantown Xinghe County Inner Mongolia, China (Address of principal executive offices) (86) 474-7209723 (Issuer’s telephone number) Securities Registered under Section 12(b) of the Exchange Act: None Securities Registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 per share. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant Section 13 or 15(d) of the Exchange Act.YesoNo x Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K ?or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNo x The number of shares of common stock held by non-affiliates as of the last business day of the registrant’s most recently completed second fiscal quarter was 4,422,058.The aggregate market value of voting and nonvoting common stock held by non-affiliates of the registrant, based upon the closing bid quotation for the registrant’s common stock, as reported on the OTC Bulletin Board quotation service, as of June 30, 2009 was $10,357,852. The number of shares of the registrant’s common stock outstanding as of April 13, 2010 was 19,980,161. DOCUMENTS INCORPORATED BY REFERENCE: None CHINA CARBON GRAPHITE GROUP, INC. 2-K PART I. Item 1. Business 1 Item 1A. Risk Factors 5 Item 1B. Unresolved Staff Comments 12 Item 2. Properties 12 Item 3. Legal Proceedings 12 Item 4. Removed and Reserved 12 PART II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Item 6. Selected Financial Data 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 21 Item 8. Financial Statements and Supplementary Data 21 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 22 Item 9A Controls and Procedures 22 Item 9B Other Information 23 PART III. Item 10. Directors, Executive Officers and Corporate Governance 24 Item 11. Executive Compensation 24 Item 12. Security Ownership of Certain Beneficial Owners and Management andManagement and Related Stockholder Matters 25 Item 13. Certain Relationships and Related Transactions and Director Independence 26 Item 14. Principal Accounting Fees and Services 26 PART IV Item 15. Exhibits, Financial Statements and Schedules 27 FORWARD LOOKING STATEMENTS This annual report on Form 10-K contains forward-looking statements regarding our business, financial condition, results of operations and prospects. Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates” and similar expressions or variations of such words are intended to identify forward-looking statements, but are not deemed to represent an all-inclusive means of identifying forward-looking statements as denoted in this annual report on Form 10-K. Additionally, statements concerning future matters are forward-looking statements. Although forward-looking statements in this annual report on Form 10-K reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the headings “Risks Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” You are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this Annual Report on Form 10-KSB. We file reports with the SEC. The SEC maintains a website (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including us. You can also read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549. You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this annual report on Form 10-K, except as required by law. Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this annual report, which are designed to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. OTHER PERTINENT INFORMATION References in this annual report to “we,” “us,” and words of like import refer to China Carbon Graphite Group, Inc. and its wholly-owned subsidiaries, Talent International Investment Limited (“Talent”), Xinghe Yongle Carbon Co., Ltd. (“Yongle”), and Xinghe Xingyong Carbon Co., Ltd. (“Xingyong”), which is variable interest entity under contractual arrangements with us whose financial statements are consolidated with ours, unless the context specifically states or implies otherwise. Our business is conducted in China, using RMB, the currency of China, and our financial statements are presented in United States dollars.In this annual report, we refer to assets, obligations, commitments and liabilities in our financial statements in United States dollars.These dollar references are based on the exchange rate of RMB to United States dollars, determined as of a specific date.Changes in the exchange rate will affect the amount of our obligations and the value of our assets in terms of United States dollars which may result in an increase or decrease in the amount of our obligations (expressed in dollars) and the value of our assets, including accounts receivable (expressed in dollars). PART I ITEM 1.BUSINESS. Overview of Our Business We are engaged in the manufacture of graphite based products in the People’s Republic of China.Our products are either used in the manufacturing process for other products, particularly metals, or for incorporation in various types of products or processes.Based on information we receive about our industry in the course of our business, we believe that we are the largest wholesale supplier of fine grain graphite and high purity graphite in China and one of China’s largest producers and suppliers of graphite products overall.We currently manufacture and sell the following types of graphite products: · graphite electrodes; · fine grain graphite; and · high purity graphite. Approximately 40% to 50% of our graphite electrodes are sold directly to end users in China, primarily consisting of steel manufacturers.All other sales are made to over 200 distributors located throughout 22 provinces in China.Our distributors then sell our products to end customers both in China and in foreign countries, including, among others, Japan, the United States, Spain, England, South Korea and India. In 2010, our primary strategy is to increase our gross profits by better aligning our overhead costs with existing levels of sales and pricing and to acquire other businesses in our industry that manufacture products that we do not currently manufacture which we would expect to generate significant profits.To the extent that economic conditions improve and demand for our existing products increase, we may increase the production capacity of our current products. Our Growth Strategy Our long-term strategy is to expand our product offerings by manufacturing nuclear graphite used as a reflector or moderator in nuclear reactors in China, assuming that we are able to obtain the necessary funds. The profit margin on these products would be significantly higher than the profit margin on our current line of products.There are currently 11 nuclear power plants in China, with 15 more plants currently under construction.These power plants currently purchase their nuclear graphite from manufacturers in foreign countries, including Japan, Germany and the United States, which involves greater costs than purchasing from local Chinese companies.We know of only one graphite manufacturer in China that currently produces nuclear graphite that meets the specifications of these power plants. Only graphite rods with a diameter of more than 840 millimeters and a purity of more than 99.9999% may be used in nuclear power reactors. To date, we have produced only samples that meet these standards.The largest graphite that we currently produce in large quantities that contains such a high level of purity has a diameter of 600 millimeters. We also plan to expand our business by acquiring one or more companies which we believe meet the following requirements: · producingrevenues and earnings before interest, taxes, depreciation and amortization at a level that will have a significant impact on our earnings; 1 · conducting business in an industry that is related to our present business; and · will have prior to or shortly following closing, audited financial statements, prepared in accordance with United States GAAP. We have engaged in discussions with potential target companies, but, as of the date of this report, we have not reached any agreement with respect to any acquisitions. On March 3, 2010, we entered into a letter of intent which provided that we intend to enter into definitive agreements with Chiyu Carbon Graphite Ltd., a down stream producer of graphite products in China, to acquire 100% of Chiyu Carbon’s assets.We believe that if the acquisition closes, sales by this entity would generate significant profits for us and that demand for these products is currently greater than demand for some of our existing products. In order to expand our product offerings, we may need to raise a substantial amount of additional capital from equity or debt markets or to borrow additional funds from local banks.We currently have no commitments from any financing source.There is no assurance that we will be able to raise any funds on terms favorable to us, or at all.In the event that we issue shares of equity or convertible securities, holdings of our existing stockholders would be diluted.In addition, there is no assurance that we will successfully manage and integrate the production and sale of new products. Organizational Structure We were incorporated in Nevada on February 13, 2003 as Achievers Magazine Inc.On December 14, 2007, we completed a reverse merger transaction with Talent International Investment Limited, or Talent, a company incorporated in the British Virgin Islands on February 1, 2007.Following the reverse merger, our name was changed to China Carbon Graphite Group, Inc. As a result of the reverse merger, we wholly own Talent.Talent wholly owns Xinghe Yongle Carbon Co., Ltd., or Yongle, a wholly foreign owned enterprise organized under the laws of the PRC on September 18, 2007.On December 14, 2007, Yongle executed a series of exclusive contractual agreements with Xinghe Xingyong Carbon Co., Ltd., or Xingyong, an operating company organized under the laws of the PRC in December 2001. PRC law currently has limits on foreign ownership of certain companies. To comply with these foreign ownership restrictions, we operate our businesses in the PRC through Xingyong. Xingyong has the licenses and approvals necessary to operate its business in the PRC. We have contractual arrangements with Xingyong and its stockholders pursuant to which we have the ability to substantially influence Xingyong’s daily operations and financial affairs, appoint its senior executives and approve all matters requiring stockholder approval. As a result of these contractual arrangements, we are able to control Xingyong. Consequently, we consolidate Xingyong’s financial statements with our financial statements. There are certain risks related to these contractual obligations.See “Risk Factors—Risks Related to Our Capital Structure” below. Xingyong’s principal stockholder is Dengyong Jin, our former chief executive officer who, together with family members, controls Sincere, which owns approximately 47% of the outstanding shares of our common stock. On December 14, 2007, we entered into the following contractual arrangements: Business Operations Agreement Pursuant to this agreement, Xingyong is obligated to pay between 80% and 100% of its net income to Yongle, subject to annual negotiations between the parties.In each of 2008 and 2009, Xingyong paid 100% of its net income to Yongle. In order to guarantee Xingyong’s performance under this agreement, the stockholders of Xingyong agreed to obtain Yongle’s written consent prior to allowing Xingyong to enter into any transaction which may materially affect Xingyong’s assets, obligations, rights or operations. Option Agreement Pursuant to the option agreement, Yongle was granted an exclusive option to purchase all of the capital stock of Xingyong at the lowest price permitted by PRC laws applicable at the time of the exercise of such option. Yongle may exercise such option, in part or whole, at any time until December 2017. Share Pledge Agreement Under the share pledge agreement, the stockholders of Xingyong, pledged all of their equity interests in Xingyong to Yongle to guarantee Xingyong’s performance of its obligations under all other related agreements by and between Yongle and Xingyong.None of these shares may be transferred without the permission of Yongle. Exclusive Technical and Consulting Services Agreement Under the exclusive technical and consulting services agreement between Yongle and Xingyong, Yongle agreed to provide certain technical consulting and services to Xingyong, and Xingyong agreed not to accept any technical consulting services from any third party without the consent of Yongle. In addition, Yongle is the sole and exclusive owner of all rights, title and interests arising from the performance of the agreement. 2 Industrial Uses of Graphite Graphite is considered to be the purest form of carbon. We manufacture our graphite products by using a high temperature process whereby the heavy hydrocarbons are broken down into simpler molecules. The resulting product provides us with a pure grade of carbon which we use to make our products. Graphite is an excellent conductor of heat and electricity and has a high melting temperature of 3,500 degrees Celsius. It is extremely resistant to acid, chemically inert and highly refractory. The utility of graphite is dependent largely upon its type. There are three principal types of natural graphite, each occurring in different types of ore deposit: · Crystalline flake graphite, or flake graphite, occurs as isolated, flat, plate-like particles with hexagonal edges if unbroken and when broken the edges can be irregular or angular. · Amorphous graphite occurs as fine particles and is the result of thermal metamorphism of coal, the last stage of coalification, and is sometimes called meta-anthracite. Very fine flake graphite is sometimes called amorphous in the trade. · Lump graphite, or vein graphite, occurs in fissure veins or fractures and appears as massive platy intergrowths of fibrous or acicular crystalline aggregates, and is probably hydrothermal in origin. All grades of graphite, especially high grade amorphous and crystalline graphite that remains suspended in oil are used as lubricants. Graphite has an extraordinarily low co-efficient of friction under most working conditions. This property is invaluable in lubricants. It diminishes friction and tends to keep the moving surface cool. Dry graphite as well as graphite mixed with grease and oil is utilized as a lubricant for heavy and light bearings. Graphite grease is used as a heavy-duty lubricant where high temperatures may tend to remove the grease. The flake type graphite is found to possess extremely low resistivity to electrical conductance. The electrical resistivity decreases with the increase of flaky particles. The bulk density decreases progressively as the particles become more flaky. Because of this property in flake graphite, it is used in the manufacture of carbon electrodes, plates and brushes required in the electrical industry and dry cell batteries. Flake graphite has been replaced to some extent by synthetic, amorphous, crystalline graphite and acetylene black in the manufacture of plates and brushes. Flake graphite containing 80-85% carbon is used for crucible manufacture; 93% carbon and above is preferred for the manufacture of lubricants, and graphite with 40 to 70% carbon is utilized for foundry facings. Natural graphite, refined or otherwise pure, having carbon content not less than 95% is used in the manufacture of carbon rods for dry battery cells. Currently, artificially prepared graphite has replaced natural graphite to a great extent. Artificial graphite is prepared by heating a mixture of anthracite, high grade coal or petroleum coke, quartz and saw-dust at a temperature of 3,000ºC, out of contact with air. Graphite carbon is deposited as residue. Our Products We currently manufacture and sell the following types of graphite products: · graphite electrodes; · fine grain graphite; and · high purity graphite. Graphite electrodes are used as electricity-conducting materials within electric arc furnaces for manufacture of steel and non-ferrous metals such as brown alumina, yellow phosphorus, or other metals. Fine grain graphite blocks are used to make graphite crucibles in various industries and continuous casting dies for non-ferrous metals and spark erosion tools in the automotive industry. Fine grain graphite blocks are also machined to produce piston rings, sealing rings as well as jigs in the molding industry. In the space industry, fine grain graphite is used as rocket nozzles. Fine grain graphite is widely used in smelting for colored metals and rare-earth metal smelting as well as the manufacture of molds.We hope to penetrate some of these markets as we increase our production capacity and market our products to new customers. High purity graphite is used in the chemistry industry, semiconductor material and precious metal smelting industry, food industry and nuclear industry. Graphite bricks and rounds of high purity are used as moderators in an atomic reactor. In the nuclear field, graphite is a good and convenient material as a moderator but 3 only if the graphite is low in certain neutron absorbing elements notably boron and the rare earths and is of consistent quality particularly with regard to density and orientation. High purity graphite is used in, among other things, the metallurgy, mechanical, aviation, electronic, atomic energy, chemical and food industries.We hope to penetrate some of these markets as we increase our production capacity and market our products to new customers. Our product types are differentiated based upon qualities such as density, thermal conductivity, electrical resistivity, thermal expansion and strength.With respect to each of our product types, we sell products that vary in size and purity, depending on the particular specifications requested by our distributors.We also customize our products in various shapes.We regularly upgrade each of our products by increasing their size, density and purity, in accordance with customer demands. In June 2009, we launched production of newly developed fine grain graphite rods with a length of 3,500 millimeters and a purity level up to 99.99%.Based on informal discussions with others in our industry, we believe that these rods are currently the largest available in China’s graphite market. Our Manufacturing Facility We currently manufacture all of our products in our Inner Mongolia facility.In 2009, our facility had the capacity to produce 15,000 tons of materials annually, in the aggregate. The manufacturing process of each of our products generally involves various steps, including calcining, which is a thermal treatment process applied to raw materials, crushing raw materials into smaller particles, screening, mixing, forming, dipping, baking graphitization and machining.The technology and procedures used in this process vary amongst the different products that we manufacture.We have developed proprietary technology to support the forming stage of production and, as discussed below under the heading “—Intellectual Property,” we have been granted a patent by the State Intellectual Property Office of the PRC to protect our rights to this technology. We employ advanced methods of quality control and environmental management.In this regard, we have obtained ISO90001 certification and ISO14000 certification for all of our products. Our Raw Materials and Suppliers Our principal raw materials are coal asphalt, asphalt coke, metallurgy coke, needle coke, metallurgy coke power, quartzose sand, coal, petroleum coke and calcined coke, all of which are carbon rich and used in manufacturing graphite with a high degree of density, strength and purity.We purchase all of our raw materials from domestic Chinese suppliers.Because we do not have any long-term contracts with our suppliers, any increase in the prices of our raw materials would affect the price at which we can sell our product.If we are not able to raise our prices to pass on increased costs to our customers, we would be unable to maintain our profit margins.Similarly, in times of decreasing prices, we may have to sell our products at prices which are lower than the prices at which we purchased our raw materials.Furthermore, PRC regulations grant broad powers to the government to adjust prices of raw materials and manufactured products.Although the government has not imposed price controls on our raw materials or our products, it is possible that price controls may be implemented in the future, thereby affecting our results of operations and financial condition.However, because of the diversity of available sources of these raw materials, we believe that our raw materials are currently in adequate supply and will continue to be so in the future. Our Customers Our customers include over 200 distributors located throughout 22 provinces in China as well as end users located in China.Our distributors sold our products to end customers both in China and in foreign countries, including, among others, Japan, the United States, Spain, England, South Korea and India.These end users consist of companies in various industries, including automobiles, defense, molding, machinery and tool manufacturers.Our direct sales consist of sales of our graphite electrodes to steel manufacturers and metallurgy companies located in China and sales of our fine grain graphite and high purity graphite products to molding companies located in China. We generally do not enter into long-term contracts with our distributors or customers.Our distributors and customers generally purchase our products pursuant to purchase orders. We currently have one long-term agreement with one of our distributors; however, the volume of sales from such distributor is not material to our business. 4 Our distributors and customers generally purchase on credit, depending on their credit history and volume of purchases from us.During 2009, as a result of the global economic crisis, we experienced delays in the collection of our accounts receivable.This is reflected in the increase in accounts receivable from $4.2 million at December 31, 2008 to $6.2 million at December 31, 2009, despite a decline in sales in 2009. Sales to two of our distributors accounted for 10% or more of our net sales in 2009, as follows (dollars in thousands): Sales Percent of Net Sales Name He Ming Advanced Materials, Ltd. 19.7% Changzhou Zhenrun Carbon Products Sales Co., Ltd. 21.5% Our Sales and Marketing Efforts We have not spent a significant amount of capital on advertising.Our sales force consists of ten people located at our Inner Mongolia facility who market our products primarily to distributors, and, to a lesser extent, end users, in the PRC. Our marketing effort is oriented toward working with distributors, who purchase our products and then sell them to end users in China and in foreign countries, including Japan, the United States, Spain, England, South Korea and India. Research and Development We have entered into a technology cooperation agreement with Hunan University, which sets forth the terms pursuant to which the university provides us with basic research and we perform experiments based upon their research. We also have a similar informal relationship with Qinghua University. The research that these universities are currently engaged in focuses on the development of high purity graphite with a diameter of 840 millimeters. A diameter of more than 840 millimeters and a purity of at least 99.9999% are threshold requirement for nuclear graphite for use in nuclear power reactors.The largest graphite that we currently produce in large quantities that contains such a high level of purity has a diameter of 600 millimeters.Our research and development expenses have not been significant to date. Intellectual Property We hold one Chinese patent, Patent No IL: 2, which relates to the molding process for high-density, high strength and wear-resistant graphite material.However, this patent affords us only limited protection, and any actions we take to protect our intellectual property rights may not be adequate.Most of our intellectual property consists of trade secrets relating to the design and manufacture of graphite products and customer lists that are accessible only by key executives and accounting personnel. Effective intellectual property protection may not be available in China and other countries in which our products are sold. Intellectual property rights in China are still developing, and there are uncertainties involved in the protection and the enforcement of such rights. Competition and Competitive Advantages We compete with a number of domestic and international companies that manufacture graphite products. Because of the nature of the product that we sell, we believe that the reputation of the manufacturer and the quality of the product may be as important as price. In addition to a number of domestic firms, there are three major international firms that offer competing products. They are SGL Group, Toyo Tanso and Poco Graphite. SGL Group is considered one of the world’s leading manufacturers of carbon-based products. In 1974, Toyo Tanso became the first company in Japan to develop isotropic graphite, significantly expanding the possibilities of carbon use. Its products are now widely used in a variety of cutting edge technology fields, including the semi-conductor and aerospace industries. Poco Graphite’s products are produced for the semiconductor and general industrial products, biomedical, glass industry products and electrical discharge machining (EDM) markets. Government Regulations Approvals for New Products 5 Before we develop certain new products, we must obtain a variety of approvals from local and municipal governments in the PRC.Our products may also be required to comply with the regulations of foreign countries into which they are ultimately sold.There is no assurance that we will be able to obtain all required licenses, permits, or approvals from these government authorities. If we fail to obtain all required licenses, permits or approvals, we may be unable to expand our operations. Environmental Regulations Xingyong, which manufactures our products, is subject to Chinese and regional environmental laws and regulations. Our refineries and related water treatment systems are built to meet government requirements, and we received a manufacturing license from the government department of environmental protection. Xingyong has passed environmental impact assessment by local environment authorities. We believe that we and Xingyong are in compliance in all material respects with all environmental protection laws and regulations. Regulations Governing Electrical Equipment Our products are subject to regulations that pertain to electrical equipment, which may materially adversely affect our business. These regulations influence the design, components or operation of our products. New regulations and changes to current regulations are always possible and, in some jurisdictions, regulations may be introduced with little or no time to bring related products into compliance with these regulations. Our failure to comply with these regulations may restrict our ability to sell our products in the PRC. In addition, these regulations may increase our cost of supplying the products by forcing us to redesign existing products or to use more expensive designs or components. In these cases, we may experience unexpected disruptions in our ability to supply customers with products, or we may incur unexpected costs or operational complexities to bring products into compliance. This could have an adverse effect on our revenues, gross profit margins and results of operations and increase the volatility of our financial results. Circular 106 Compliance and Approval On May 31, 2007, the SAFE issued an official notice known as “Circular 106,” which requires the owners of any Chinese companies to obtain SAFE’s approval before establishing any offshore holding company structure for foreign financing as well as subsequent acquisition matters in China. However, since the owners of Xingyong were not stockholders of Talent, and Talent’s sole stockholder, a trust of which the trustee and beneficiaries are family members of Mr. Jin, was not a resident of the PRC, no SAFE application was required to be filed for Talent to establish its offshore company, Yongle, as a “special purpose vehicle” for any foreign ownership and capital raising activities by Xingyong. Employees As of December 31, 2009, we had 553 full-time employees, of whom 462 were in manufacturing, 36 were technical employees who were also engaged in research and development, 40 were executive and administrative employees and 15 were sales and marketing employees. We believe that our relationship with our employees is good. Properties There is no private ownership of land in the PRC. The government grants transferable land use rights, which grant the right to use the land for a specified time period. We have the land use rights to an area of 2,356,209 square feet in Xinghe County, Inner Mongolia, China, on which we have a 290,626 square feet building that we use for manufacturing and office space. The land use rights have terms of 50 years, with the land use right relating to 1,207,388 square feet expiring in 2050 and the land use right with respect to 1,148,821 square feet expiring in 2057. We believe that our facilities are sufficient to meet our current and near future requirements and that any additional space that we may require would be available on commercially reasonable terms. Legal Proceedings We are not aware of any material existing or pending legal proceedings against us, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our current directors, officers or affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to us. ITEM 1A.RISK FACTORS. From time to time, information provided by us, including but not limited to statements in this report, or other statements made by or on our behalf, may contain “forward-looking” information. Such statements involve a number of risks, uncertainties, and contingencies, many of which are beyond our control, which may cause actual results, performance, or achievements to differ materially from those anticipated. Set forth below are important factors that could cause our results, performance, or achievements to differ materially from those in any forward-looking statements made by us or on our behalf. 6 Risks Related to Our Corporate Structure We control Xingyong through a series of contractual arrangements, which may not be as effective in providing control over the entity as direct ownership and may be difficult to enforce. We operate our business in the PRC through our variable interest entity, Xingyong. Xingyong holds the licenses, approvals and assets necessary to operate our business in the PRC. We have no equity ownership interest in Xingyong and rely on contractual arrangements with Xingyong and its shareholders that allow us to substantially control and operate Xingyong. These contractual arrangements may not be as effective as direct ownership in providing control over Xingyong because Xingyong or its shareholders could breach the arrangements. Our contractual arrangements with Xingyong are governed by PRC law. Accordingly, these contracts would be interpreted in accordance with PRC law and any disputes would be resolved in accordance with PRC legal procedures. If Xingyong or its shareholders fail to perform their respective obligations under these contractual arrangements, we may have to incur substantial costs to enforce such arrangements and rely on legal remedies under PRC law, including seeking specific performance or injunctive relief, and claiming damages. The legal environment in the PRC is not as developed as in the United States and uncertainties in the Chinese legal system could limit our ability to enforce these contractual arrangements. In the event that we are unable to enforce these contractual arrangements, our business, financial condition and results of operations could be materially and adversely affected. If the PRC government determines that the contractual arrangements through which we control Xingyong do not comply with applicable regulations, our business could be adversely affected. Although we believe our contractual relationships through which we control Xingyong comply with current licensing, registration and regulatory requirements of the PRC, we cannot assure you that the PRC government would agree, or that new and burdensome regulations will not be adopted in the future. If the PRC government determines that our structure or operating arrangements do not comply with applicable law, it could revoke our business and operating licenses, require us to discontinue or restrict our operations, restrict our right to collect revenues, require us to restructure our operations, impose additional conditions or requirements with which we may not be able to comply, impose restrictions on our business operations or on our customers, or take other regulatory or enforcement actions against us that could be harmful to our business. The controlling shareholder of Xingyong has potential conflicts of interest with us, which may adversely affect our business. Affiliates of the controlling shareholder of Xingyong, Mr. Denyong Jin, are also beneficial holders of our common shares. Mr. Jin holds a larger interest in Xingyong when compared to the beneficial ownership of his affiliates in our shares. Conflicts of interest between these dual relationships may arise. We cannot assure you that when conflicts of interest arise, Mr. Jin will act in the best interests of the Company or that conflicts of interest will be resolved in our favor. In addition, Mr. Jin may breach or cause Xingyong to breach or refuse to renew the existing contractual arrangements that allow us to receive economic benefits from Xingyong. We rely on Mr. Jin to act in good faith and in the best interests of the Company, and not use his positions for personal gain. If we cannot resolve any conflicts of interest or disputes between us and Mr. Jin, we would have to rely on legal proceedings, which could result in disruption of our business and substantial uncertainty as to the outcome of any such legal proceedings. Risks Related to Our Business Since the payments we receive from Xingyong are subject to annual negotiation, we may not be entitled to receive all of Xingyong’s net income in the future. Pursuant to the business operations agreement between Yongle and Xingyong, Xingyong is obligated to pay between 80% and 100% of its net income to Yongle, subject to annual negotiation.While Xingyong has to pay 100% of its net income to Yongle for 2008 and 2009, there is no assurance that it will continue to do so in subsequent years.Dengyong Jin, our former chief executive officer, owns Xingyong.Mr. Jin and his family members also control Sincere Investment (PTC), Ltd., or Sincere, our controlling stockholder.Our profitability would be affected if the percentage of Xingyong’s net income that is payable to us would be decreased. Our business and operations are experiencing a downturn following a period of rapid growth. If we fail to manage our business effectively, our operating results could be harmed. Until the third quarter of 2008, we experienced rapid growth in our operations. Since the fourth quarter of 2008, however, as a result of the global economic crisis, the steel industry in general has slowed, which has caused our revenues to decline.Although we saw improvements during the third quarter of 2009, our revenues and gross margins declined significantly in the fourth quarter. In addition, our collection of receivables has slowed and our expense for bad debts has increased significantly. We also incurred several non-cash expenses in the fourth quarter of 2009 which caused further declines in our net profit.To manage our business effectively and to generate significant profits, we need to continue to improve our operational, financial and management controls. These system enhancements and improvements may require significant capital expenditures and management resources. Failure to implement these improvements could impair our ability to manage our business and could result in a further deterioration of our financial position and the results of our operations. 7 We will require additional financing to maintain and develop our business, which funds may not be available to us on favorable terms, or at all.Without additional funds, we may not be able to maintain or expand our business. Demand for some of our products has declined due to a decline in sales by our steel manufacturer customers.As a result, our goal is to acquire other businesses in our industry that manufacture products that we do not currently manufacture and to develop higher margin nuclear graphite, internally. To accomplish these goals, we may need to raise a substantial amount of additional capital from equity or debt markets or to borrow additional funds from local banks.We currently have no commitments from any financing source.There is no assurance that we will be able to raise any funds on terms favorable to us, or at all.In the event that we issue shares of equity or convertible securities, holdings of our existing stockholders would be diluted.In addition, there is no assurance that we will successfully manage and integrate the production and sale of new products. We plan to expand our business by acquiring one or more companies.Any such acquisition may disrupt, or otherwise have a negative impact on, our business operations. We intend to expand our business through acquisitions.On March 3, 2010, we entered into a letter of intent which provided that we intend to enter into definitive agreements with Chiyu Carbon Graphite Ltd., a down stream producer of graphite products in China, to acquire 100% of Chiyu Carbon’s assets.In the event that we make acquisitions, we could have difficulty integrating the acquired companies’ personnel and operations with our own. In addition, the key personnel of the acquired business may not be willing to work for us. We cannot predict the effect that any such expansion may have on our core business. Regardless of whether we are successful in making an acquisition, the negotiations for potential acquisitions could disrupt our ongoing business, distract our management and employees and cause us to incur significant expenses. In addition to the risks described above, acquisitions are accompanied by a number of inherent risks, including, without limitation, the following: · the difficulty of integrating acquired products, services or operations; · the potential disruption of the ongoing businesses and distraction of our management and the management of acquired companies; · the difficulty of incorporating acquired rights or products into our existing business; · difficulties in disposing of the excess or idle facilities of an acquired company or business and expenses in maintaining such facilities; 8 · difficulties in maintaining uniform standards, controls, procedures and policies, including disclosure controls and financial controls; · the potential impairment of relationships with employees and customers as a result of any integration of new management personnel; · the potential inability or failure to achieve additional sales and enhance our customer base through cross-marketing of the products to new and existing customers; · the acquisition strategy will likely require additional equity or debt financing, resulting in additional leverage or dilution of ownership; · the effect of any government regulations which relate to the business acquired, including any additional costs resulting from the failure of the acquired company to comply with governmental regulations; and · potential unknown liabilities associated with acquired businesses or product lines, or the need to spend significant amounts to retool, reposition or modify the marketing and sales of acquired products or the defense of any litigation, whether of not successful, resulting from actions of the acquired company prior to our acquisition. Our business could be severely impaired if and to the extent that we are unable to succeed in addressing any of these risks, and our results of operations could be adversely affected. If our lenders demand payment when our loans are due, we may have difficulty in making payments, which could impair our ability to continue operating our business. At December 31, 2009, we had short-term bank loans of approximately $8.6 million.These bank loans, which are secured by a lien on our fixed assets and land use rights, are due in June 2010.In the past, these banks extended our loans.However, we cannot assure you that our lenders will not demand payment on the maturity date of these loans.If the lenders demand payment when due, we may not be able to obtain the necessary funds to pay off these loans.Our cash reserves, which at December 31, 2009 were $2.7 million, are insufficient to pay off such loans when due. Our income has suffered from bad debt charges resulting from customers’ inability to pay us as a result of the economic downturn. In the fourth quarter of 2008, we incurred a net loss of approximately $300,000. This loss was largely the result of an increase in our bad debt expense of approximately $200,000 and an increase in our allowance for bad debts of $860,000. One customer accounted for approximately $450,000 of these charges. This customer was not one of our top three customers in 2008.In 2009, bad debt provision of $289,000 was charged to our expenses. Furthermore, the economic downturn has also affected our accounts receivable, as we have experienced delays in collection of accounts receivable.This is reflected in the increase in accounts receivable from $4.2 million at December 31, 2008 to $6.2 million at December 31, 2009, despite a decline in sales during the year ended December 31, 2009. Of the outstanding accounts receivable at December 31, 2009, approximately $735,000 were also outstanding at December 31, 2008. In particular, our graphite electrodes are sold mainly to steel manufacturers, who have been significantly affected by the global economic downturn. There has been a downturn in the graphite electrode market which has impacted our business. We expect the downturn in the graphite electrode market to extend into 2010 and we cannot predict when or whether the economic downturn will cease to affect our business. In the fourth quarter of A large percentage of our revenues depends on a limited number of distributors, the loss of one or more of which could materially adversely affect our operations and revenues. Our revenue is dependent in large part on significant orders from a limited number of distributors, who may vary from period to period. During the year ended December 31, 2009, two distributors accounted for approximately $6.4 million, or 41.2% of our revenue, and during the year ended December 31, 2008, three distributors accounted for approximately $9.9 million, or 36.1% of our revenue. One distributor was a principal distributor in both the year ended December 31, 2009 and the year ended December 31, 2008 and accounted for approximately $3.1 million, or 19.7%, of our sales for the year ended December 31, 2009 and $4.1 million, or 14.9%, of our sales for the year ended December 31, 2008. No other distributor accounted for 10% of our sales in either period. We do not have long-term contracts with these distributors. Demand for our products depends on a variety of factors including, but not limited to, the financial condition of our distributors, the end users of our products and their customers, and general economic conditions. For instance, our graphite electrodes are sold mainly to steel manufacturers, who have been significantly affected by the global economic downturn.As a result, there has been a downturn in the graphite electrode market which has impacted our business. We cannot predict when or whether the economic downturn will cease to affect our business.If sales to any of our large distributors are substantially reduced for any reason, such reduction may have a material adverse effect on our business, financial condition and results of operations. 9 If the PRC government closes our facilities in the future, even temporarily, our financial condition may be materially affected. The Chinese government closed our facilities for a period of almost two months during the third quarter of 2008 as part of the Chinese government’s program to reduce air pollution during the Olympics. No compensation was received for the closure. This shutdown reduced our sales in the first quarter of 2009 because it takes about three months to six months to produce graphite products.If the PRC government closes our facilities in the future, even temporarily, our financial condition may be materially affected.If the PRC government closes our facilities in the future, even temporarily, our financial condition may be materially affected. If our competitors sell higher quality products or similar products at a lower price, or if they are otherwise more successful in penetrating the market, our financial condition would be affected. We face competition from both Chinese and international companies, many of which are better known and have greater financial resources than us. Many of the international companies, in particular, have longer operating histories and have more established relationships with customers and end users. If our competitors are successful in providing similar or better graphite products or provide graphite products at a lower price than we offer our products, or if they are otherwise more successful in penetrating the market, we could experience a decline in demand for our products, which would negatively impact our sales and results of operations. Because the end users of graphite products seek products that incorporate the latest technological development, including increased purity, our failure to offer such products could impair our ability to market our products. Our products are either used in the manufacturing process for other products, particularly metals, or for incorporation in various types of products or processes. The end users typically view both the purity of the graphite and the bend strength, compression strength, resistivity, bulk density and porosity of graphite as key factors in making a decision as to which products to purchase. Accordingly, our failure or inability to offer products manufactured with the most current manufacturing technology could adversely affect our sales. An increase in the cost of raw materials will affect our profit. We purchase all of our raw materials from domestic Chinese suppliers.Because we do not have any long-term contracts with our suppliers, any increase in the prices of our raw materials would affect the price at which we can sell our products.If we are not able to raise our prices to pass on increased costs to our customers, we would be unable to maintain our profit margins.Similarly, in times of decreasing prices, we may have to sell our products at prices which are lower than the prices at which we purchased our raw materials.Furthermore, PRC regulations grant broad powers to the government to adjust prices of raw materials and manufactured products.Although the government has not imposed price controls on our raw materials or our products, it is possible that price controls may be implemented in the future, thereby affecting our results of operations and financial condition. Our intellectual property rights are valuable, and any inability to protect them could reduce the value of our products. Our trade secrets and patents are important assets for us. Our intellectual property consists of one patent, trade secrets relating to the design and manufacture of graphite products and our customer lists. Various events outside of our control pose a threat to our intellectual property rights as well as to our products. Effective intellectual property protection may not be available in China and other countries in which our products are sold. Intellectual property rights in China are still developing, and there are uncertainties involved in the protection and the enforcement of such rights. Also, the efforts we have taken to protect our intellectual property rights may not be sufficient or effective. Any significant impairment of our intellectual property rights could harm our business or our ability to compete. We depend on third party distributors over whom we have no control to market our products to end users in international markets. Although the market for graphite products is international and many of the end users of our products are located outside of the PRC, most of our direct sales are made to distributors and customers in the PRC. We do not have any offices outside of the PRC, and we depend on distributors based in the PRC, over whom we have no control, to sell our products in the international market. Any problems encountered by these third parties, including potential violations of laws of the PRC or other countries, may affect their ability to sell our products which would, in turn, affect our net sales. Because our contracts are made pursuant to individual purchase orders, and not long-term agreements, the results of our operations can vary significantly from quarter to quarter. 10 We sell our products pursuant to purchase orders and, with the exception of one customer, whose purchases are not material to our overall revenues, we do not have long-term contracts with any distributors or customers. As a result, we must continually seek new customers and new orders from existing customers. As a result, we cannot assure you that we will have a continuing stream of revenue from any customer. Our failure to generate new business on an ongoing basis would materially impair our ability to operate profitably. We rely on highly skilled personnel and, if we are unable to hire or retain qualified personnel, we may not be able to grow effectively. Our performance largely depends on the talents and efforts of highly skilled individuals, including our executive officers and Mr. Denyong Jin, the chief executive officer of Xingyong and our former chief executive officer. We do not have employment agreements with any of our executive officers or with Mr. Jin. Our future success depends on our continuing ability to retain these individuals and to hire, develop, motivate and retain other highly skilled personnel for all areas of our organization. Because we consume significant amounts of electricity, any failure or interruption in electricity services could harm our ability to operate our business. Our systems are heavily reliant on the availability of electricity. If we were to experience a major power outage, we would have to rely on back-up generators. These back-up generators may not operate properly and their fuel supply could be inadequate during a major power outage. This could result in a disruption of our business. If we fail to obtain all required licenses, permits, or approvals, we may be unable to expand our operations. Before we develop certain new products, we must obtain a variety of approvals from local and municipal governments in the PRC.Our products may also be required to comply with the regulations of foreign countries into which they are ultimately sold.There is no assurance that we will be able to obtain all required licenses, permits, or approvals from these government authorities. If we fail to obtain all required licenses, permits or approvals, we may be unable to expand our operations. Compliance with existing and future environmental laws and regulations could have a material adverse effect on our operations and financial condition. As a manufacturer, we are subject to various Chinese environmental laws and regulations on air emission, waste water discharge, solid wastes, noise and safety. We cannot assure you that we are able to comply with these regulations at all times, as the Chinese environmental legal requirements are evolving and becoming more stringent. If the Chinese national government or local governments impose more stringent regulations in the future, we may have to incur additional, and potentially substantial, costs and expenses in order to comply with such regulations, which may negatively affect our results of operations.For instance, during 2009, we incurred significant expenditures for environmental improvements required by new government regulations.In addition, if we fail to comply with any of the present or future environmental regulations in any material aspects, we may suffer from negative publicity and be subject to claims for damages that may require us to pay substantial fines or have our operations suspended or even be forced to cease operations. Risks Related to Doing Business in the People’s Republic of China Our business operations take place primarily in the People's Republic of China.Because Chinese laws, regulations and policies are changing, our Chinese operations face several risks summarized below. Limitations on Chinese economic market reforms may discourage foreign investment in Chinese businesses. The value of investments in Chinese businesses could be adversely affected by political, economic and social uncertainties in China. The economic reforms in China in recent years are regarded by China's central government as a way to introduce economic market forces into China. Given the overriding desire of the central government leadership to maintain stability in China amid rapid social and economic changes in the country, the economic market reforms of recent years could be slowed, or even reversed. Any change in policy by the Chinese government could adversely affect investments in Chinese businesses. Changes in policy could result in imposition of restrictions on currency conversion, imports or the source of supplies, as well as new laws affecting joint ventures and foreign-owned enterprises doing business in China. Although China has been pursuing economic reforms, events such as a change in leadership or social disruptions that may occur upon the proposed privatization of certain state-owned industries, could significantly affect the government's ability to continue with its reform. We face economic risks in doing business in China because the Chinese economy is more volatile than other countries. 11 As a developing nation, China's economy is more volatile than those of developed Western industrial economies. It differs significantly from that of the U.S. or a Western European country in such respects as structure, level of development, capital reinvestment, legal recourse, resource allocation and self-sufficiency. Only in recent years has the Chinese economy moved from what had been a command economy through the 1970s to one that during the 1990s encouraged substantial private economic activity. In 1993, the Constitution of China was amended to reinforce such economic reforms. The trends of the 1990s indicate that future policies of the Chinese government will emphasize greater utilization of market forces. For example, in 1999 the Government announced plans to amend the Chinese Constitution to recognize private property, although private business will officially remain subordinate to state-owned companies, which are the mainstay of the Chinese economy. However, we cannot assure you that, under some circumstances, the government's pursuit of economic reforms will not be restrained or curtailed. Actions by the central government of China could have a significant adverse effect on economic conditions in the country as a whole and on the economic prospects for our Chinese operations. PRC regulations relating to acquisitions of PRC companies by foreign entities may limit our ability to acquire PRC companies and adversely affect the implementation of our strategy as well as our business and prospects. The PRC State Administration of Foreign Exchange, or SAFE, issued a public notice in January 2005 concerning foreign exchange regulations on mergers and acquisitions in China. The public notice states that if an offshore company controlled by PRC residents intends to acquire a PRC company, such acquisition will be subject to strict examination by the relevant foreign exchange authorities. The public notice also states that the approval of the relevant foreign exchange authorities is required for any sale or transfer by the PRC residents of a PRC company’s assets or equity interests to foreign entities, such as us, for equity interests or assets of the foreign entities. In April 2005, SAFE issued another public notice further explaining the January notice. In accordance with the April notice, if an acquisition of a PRC company by an offshore company controlled by PRC residents has been confirmed by a Foreign Investment Enterprise Certificate prior to the promulgation of the January notice, the PRC residents must each submit a registration form to the local SAFE branch with respect to their respective ownership interests in the offshore company, and must also file an amendment to such registration if the offshore company experiences material events, such as changes in the share capital, share transfer, mergers and acquisitions, spin-off transactions or use of assets in China to guarantee offshore obligations. On May 31, 2007, SAFE issued another official notice known as “Circular 106,” which requires the owners of any Chinese company to obtain SAFE’s approval before establishing any offshore holding company structure for foreign financing as well as subsequent acquisition matters in China. If we decide to acquire a PRC company, we cannot assure you that we or the owners of such company, as the case may be, will be able to complete the necessary approvals, filings and registrations for the acquisition. This may restrict our ability to implement our acquisition strategy and adversely affect our business and prospects. In addition, if such registration cannot be obtained, our company will not be able to receive dividends declared and paid by our subsidiaries in the PRC and may be forbidden from paying dividends for profit distribution or capital reduction purposes. Fluctuation in the value of the RMB may have a material adverse effect on your investment. The change in value of the RMB against the United States dollar and other currencies is affected by, among other things, changes in China’s political and economic conditions. On July 21, 2005, the Chinese government changed its decade-old policy of pegging the value of the RMB to the U.S. dollar. Under the new policy, the RMB is permitted to fluctuate within a narrow and managed band against a basket of certain foreign currencies. This change in policy has resulted in the appreciation of the RMB against U.S. dollar. While the international reaction to the RMB revaluation has generally been positive, there remains significant international pressure on the Chinese government to adopt an even more flexible currency policy, which could result in a further and more significant appreciation of the RMB against the U.S. dollar. As approximately 90% of our costs and expenses is denominated in RMB, the revaluation in July 2005 and potential future revaluation has and could further increase our costs. In addition, as we rely entirely on dividends paid to us by our operating subsidiaries, any significant revaluation of the RMB may have a material adverse effect on our revenues and financial condition, and the value of, and any of our dividends payable on our ordinary shares in foreign currency terms. Capital outflow policies in the PRC may hamper our ability to remit income to the United States. The PRC has adopted currency and capital transfer regulations. These regulations may require that we comply with complex regulations for the movement of capital and as a result we may not be able to remit all income earned and proceeds received in connection with our operations or from the sale of our operating subsidiary to the United States or to our stockholders. China’s foreign currency control policies may impair the ability of our Chinese operating company to pay dividends to us. Since our operations are conducted through our Chinese operating company, we rely on dividends and other distributions from our Chinese operating company to provide us with cash flow to pay dividends or meet our other obligations. Any dividend payment will be subject to foreign exchange rules governing such 12 repatriation. Any liquidation is subject to the relevant government agency’s approval and supervision as well as the foreign exchange control. Current regulations in China would permit our operating company to pay dividends to us only out of accumulated distributable profits, if any, determined in accordance with Chinese accounting standards and regulations. In addition, our operating company will be required to set aside at least 10% (up to an aggregate amount equal to half of our registered capital) of its accumulated profits each year for employee welfare. Such cash reserve may not be distributed as cash dividends. In addition, if our operating company in China incurs debt on its own behalf in the future, the instruments governing the debt may restrict its ability to pay dividends or make other payments to us. The inability of our operating company to pay dividends or make other payments to us may have a material adverse effect on our financial condition. Because our funds are held in banks that do not provide insurance, the failure of any bank in which we deposit our funds could affect our ability to continue in business. Banks and other financial institutions in the PRC do not provide insurance for funds held on deposit. As a result, in the event of a bank failure, we may not have access to funds on deposit. Depending upon the amount of money we maintain in a bank that fails, our inability to have access to our cash could impair our operations, and, if we are not able to access funds to pay our suppliers, employees and other creditors, we may be unable to continue in business. Since we may not be able to obtain business insurance in the PRC, we may not be protected from risks that are customarily covered by insurance in the United States. Business insurance is not readily available in the PRC. To the extent that we suffer a loss of a type which would normally be covered by insurance in the United States, such as product liability and general liability insurance, we would incur significant expenses in both defending any action and in paying any claims that result from a settlement or judgment. We have not obtained fire, casualty and theft insurance, and there is no insurance coverage for our raw materials, goods and merchandise, furniture and buildings in China. Any losses incurred by us will have to be borne by us without any assistance, and we may not have sufficient capital to cover material damage to, or the loss of, our production facility due to fire, severe weather, flood or other cause, and such damage or loss would have a material adverse effect on our financial condition, business and prospects. The Chinese legal and judicial system may negatively impact foreign investors because the Chinese legal system is not yet comprehensive. In 1982, the National Peoples Congress amended the Constitution of China to authorize foreign investment and guarantee the "lawful rights and interests" of foreign investors in China. However, China's system of laws is not yet comprehensive. The legal and judicial systems in China are still under development , and enforcement of existing laws is inconsistent. Many judges in China lack the depth of legal training and experience that would be expected of a judge in a more developed country. Because the Chinese judiciary is relatively inexperienced in enforcing the laws that exist, anticipation of judicial decision-making is more uncertain than would be expected in a more developed country. It may be impossible to obtain swift and equitable enforcement of laws that do exist, or to obtain enforcement of the judgment of one court by a court of another jurisdiction. China's legal system is based on written statutes; a decision by one judge does not set a legal precedent that is required to be followed by judges in other cases. In addition, the interpretation of Chinese laws may shift to reflect domestic political changes. The promulgation of new laws, changes to existing laws and the pre-emption of local regulations by national laws may adversely affect foreign investors. However, the trend of legislation over the last 20 years has significantly enhanced the protection of foreign investment and allowed for more control by foreign parties of their investments in Chinese enterprises. We cannot assure you that a change in leadership, social or political disruption, or unforeseen circumstances affecting China's political, economic or social life, will not affect the Chinese government's ability to continue to support and pursue these reforms. Such a shift could have a material adverse effect on our business and prospects. The practical effect of the People’s Republic of China’s legal system on our business operations in China can be viewed from two separate but intertwined considerations. First, as a matter of substantive law, the Foreign Invested Enterprise laws provide significant protection from government interference. In addition, these laws guarantee the full enjoyment of the benefits of corporate articles and contracts to Foreign Invested Enterprise participants. These laws, however, do impose standards concerning corporate formation and governance, which are not qualitatively different from the general corporation laws of the several states. Similarly, the accounting laws and regulations of the People’s Republic of China mandate accounting practices which are not consistent with U.S. Generally Accepted Accounting Principles. China's accounting laws require that an annual "statutory audit" be performed in accordance with People’s Republic of China’s accounting standards and that the books of account of Foreign Invested Enterprises are maintained in accordance with Chinese accounting laws. Article 14 of the People’s Republic of China Wholly Foreign-Owned Enterprise Law requires a Wholly Foreign-Owned Enterprise to submit certain periodic fiscal reports and statements to designated financial and tax authorities, at the risk of business license revocation. Second, while the enforcement of substantive rights may appear less clear than United States procedures, Foreign Invested Enterprises and Wholly Foreign-Owned Enterprises are Chinese registered companies, which enjoy the same status as other Chinese registered companies in business-to-business dispute resolution. Generally, the Articles of Association provide 13 that all business disputes pertaining to Foreign Invested Enterprises are to be resolved by the Arbitration Institute of the Stockholm Chamber of Commerce in Stockholm, Sweden, applying Chinese substantive law. Any award rendered by this arbitration tribunal is, by the express terms of the respective Articles of Association, enforceable in accordance with the "United Nations Convention on the Recognition and Enforcement of Foreign Arbitral Awards (1958)." Therefore, as a practical matter, although no assurances can be given, the Chinese legal infrastructure, while different in operation from its United States counterpart, should not present any significant impediment to the operation of Foreign Invested Enterprises. Because our principal assets are located outside of the United States and some of our directors and all of our executive officers reside outside of the United States, it may be difficult for you to enforce your rights based on the United States Federal securities laws against us and our officers and directors in the United States or to enforce judgments of United States courts against us or them in the People's Republic of China. It may be difficult for our stockholders to affect service of process against our subsidiaries or our officers and directors. Our operating subsidiaries and substantially all of our assets are located outside of the United States. You will find it difficult to enforce your legal rights based on the civil liability provisions of the United States Federal securities laws against us in the courts of either the United States or the People's Republic of China and, even if civil judgments are obtained in courts of the United States, to enforce such judgments in the courts of the People's Republic of China. In addition, it is unclear if extradition treaties in effect between the United States and the People's Republic of China would permit effective enforcement against us or those of our officers and directors that reside outside the United States of criminal penalties, under the United States Federal securities laws or otherwise. The Chinese economy is evolving and we may be harmed by any economic reform. Although the Chinese government owns the majority of productive assets in China, during the past several years the government has implemented economic reform measures that emphasize decentralization and encourage private economic activity.Because these economic reform measures may be inconsistent or ineffectual, we are unable to assure you that: · We will be able to capitalize on economic reforms; · The Chinese government will continue its pursuit of economic reform policies; · The economic policies, even if pursued, will be successful; · Economic policies will not be significantly altered from time to time; and · Business operations in China will not become subject to the risk of nationalization. Since 1979, the Chinese government has reformed its economic systems.Because many reforms are unprecedented or experimental, they are expected to be refined and improved. Other political, economic and social factors, such as political changes, changes in the rates of economic growth, unemployment or inflation, or in the disparities in per capita wealth between regions within China, could lead to further readjustment of the reform measures. This refining and readjustment process may negatively affect our operations. Inflation in China may inhibit our ability to conduct business profitably in China. Over the last few years, China's economy has registered a high growth rate. Recently, there have been indications that rates of inflation have increased. In response, the Chinese government recently has taken measures to curb this excessively expansive economy. These measures have included revaluations of the Chinese currency, the Renminbi (RMB), restrictions on the availability of domestic credit, and limited re-centralization of the approval process for purchases of some foreign products. These austerity measures alone may not succeed in slowing down the economy's excessive expansion or control inflation, and may result in severe dislocations in the Chinese economy. The Chinese government may adopt additional measures to further combat inflation, including the establishment of freezes or restraints on certain projects or markets. To date, reforms to China's economic system have not adversely impacted our operations and are not expected to adversely impact operations in the foreseeable future; however, there can be no assurance that the reforms to China's economic system will continue or that we will not be adversely affected by changes in China's political, economic, and social conditions and by changes in policies of the Chinese government, such as changes in laws and regulations, measures which may be introduced to control inflation, changes in the rate or method of taxation, imposition of additional restrictions on currency conversion and remittance abroad, and reduction in tariff protection and other import restrictions. 14 Failure to comply with the United States Foreign Corrupt Practices Act could subject us to penalties and other adverse consequences. We are subject to the United States Foreign Corrupt Practices Act, which generally prohibits United States companies from engaging in bribery or other prohibited payments to foreign officials for the purpose of obtaining or retaining business. Foreign companies, including some that may compete with us, are not subject to these prohibitions. Corruption, extortion, bribery, pay-offs, theft and other fraudulent practices may occur from time to time in the PRC. We can make no assurance, however, that our employees or other agents will not engage in such conduct for which we might be held responsible. If our employees or other agents are found to have engaged in such practices, we could suffer severe penalties and other consequences that may have a material adverse effect on our reputation or our business, financial condition and results of operations. Risks Related to our Common Stock If we fail to maintain an effective system of internal controls, we may not be able to accurately report our financial results or prevent fraud. The SEC, as required by Section 404 of the Sarbanes-Oxley Act of 2002, adopted rules requiring every public company to include a management report on such company’s internal controls over financial reporting in its annual report, which contains management’s assessment of the effectiveness of our internal controls over financial reporting. During our assessment of the effectiveness of internal control over financial reporting as of December 31, 2009, we identified significant deficiencies related to (i) the U.S. GAAP expertise of our internal accounting staff, (ii) our internal audit functions and, and (iii) a lack of segregation of duties within accounting functions. We cannot assure you that, when our independent auditors are required to attest to our internal controls, that they will agree with our analysis or will not have identified other material weaknesses in our internal controls or disclosure controls. Our reporting obligations as a public company place a significant strain on our management, operational and financial resources and systems for the foreseeable future. Effective internal controls, particularly those related to revenue recognition, are necessary for us to produce reliable financial reports and are important to prevent fraud. As a result, our failure to achieve and maintain effective internal controls over financial reporting could result in the loss of investor confidence in the reliability of our financial statements, which in turn could harm our business and negatively impact the trading price of our stock. Furthermore, we anticipate that we will continue to incur considerable costs and use significant management time and other resources in an effort to comply with Section 404 and other requirements of the Sarbanes-Oxley Act. There is a limited market for our common stock, which may make it difficult for you to sell your stock. Our common stock trades on the OTC Bulletin Board under the symbol CHGI.OB.There is a limited trading market for our common stock and at times there is no trading in our common stock. Accordingly, there can be no assurance as to the liquidity of any markets that may develop for our common stock, the ability of holders of our common stock to sell our common stock, or the prices at which holders may be able to sell our common stock. Further, many brokerage firms will not process transactions involving low price stocks, especially those that come within the definition of a “penny stock.” If we cease to be quoted, holders would find it more difficult to dispose of, or to obtain accurate quotations as to the market value of our common stock, and the market value of our common stock would likely decline. If a more active trading market for our common stock develops, the market price of our common stock is likely to be highly volatile and subject to wide fluctuations, and you may be unable to resell your shares at or above the price at which you acquired them. The market price of our common stock is likely to be highly volatile and could be subject to wide fluctuations in response to a number of factors that are beyond our control, including: · quarterly variations in our revenues and operating expenses; · developments in the financial markets and worldwide economies; · announcements of innovations or new products or services by us or our competitors; · announcements by the PRC government relating to regulations that govern our industry; · significant sales of our common stock or other securities in the open market. · variations in interest rates; 15 · changes in the market valuations of other comparable companies; and · changes in accounting principles. If a stockholder were to file any such class action suit against us following a period of volatility in the price of our securities, we would incur substantial legal fees and our management’s attention and resources would be diverted from operating our business to respond to such litigation, which could harm our business and reputation. We have not paid dividends in the past and do not expect to pay dividends for the foreseeable future, and any return on investment may be limited to potential future appreciation on the value of our common stock. We currently intend to retain any future earnings to support the development and expansion of our business and do not anticipate paying cash dividends in the foreseeable future. The certificate of designation for the Series A Preferred Stock prohibits us from paying dividends to the holders of our common stock while the Series A Preferred Stock is outstanding. There are currently 125,000 shares of Series A Preferred Stock outstanding.To the extent that we do not pay dividends, our stock may be less valuable because a return on investment will only occur if and to the extent our stock price appreciates, which may never occur. In addition, investors must rely on sales of their common stock after price appreciation as the only way to realize their investment, and if the price of our stock does not appreciate, then there will be no return on investment. Investors seeking cash dividends should not purchase our common stock. The rights of the holders of common stock may be impaired by the potential issuance of preferred stock. Our board of directors has the right to create new series of preferred stock. As a result, the board of directors may, without stockholder approval, issue preferred stock with voting, dividend, conversion, liquidation or other rights that could adversely affect the voting power and equity interest of the holders of common stock. Preferred stock, which could be issued with the right to more than one vote per share and could be utilized as a method of discouraging, delaying or preventing a change of control. The possible impact on takeover attempts could adversely affect the price of our common stock. Without the consent of the holders of 75% of the outstanding shares of Series A Preferred Stock, we may not alter or change adversely the rights of the holders of the Series A Preferred Stock or increase the number of authorized shares of Series A Preferred Stock, create a class of stock which is senior to or on a parity with the Series A Preferred Stock, amend our certificate of incorporation in breach of these provisions or agree to any of the foregoing. Although we have no present intention to issue any additional shares of preferred stock or to create any new series of preferred stock and the certificate of designation relating to the Series A Preferred Stock restricts our ability to issue additional series of preferred stock, we may issue such shares in the future. Transactions engaged in by our principal stockholder may have an adverse effect on the price of our stock. We do not know what plans, if any, Sincere has with respect to its ownership of our stock. In the event that Sincere sells a substantial number of shares of our common stock, such sales could have the effect of lowering our stock price. The perceived risk associated with the possible sale of a large number of shares by this stockholder, or the adoption of significant short positions by hedge funds or other significant investors, could cause some of our stockholders to sell their stock, thus causing the price of our stock to further decline. ITEM 1B.UNRESOLVED STAFF COMMENTS. None. ITEM 2.PROPERTIES. There is no private ownership of land in the PRC. The government grants transferable land use rights, which grant the right to use the land for a specified time period. We have the land use rights to an area of 2,356,209 square feet in Xinghe County, Inner Mongolia, China, on which we have a 290,626 square feet building that we use for manufacturing and office space. The land use rights have terms of 50 years, with the land use right relating to 1,207,388 square feet expiring in 2050 and the land use right with respect to 1,148,821 square feet expiring in 2057.We believe that are facilities are sufficient to meet our current and near future requirements and that any additional space that we may require would be available on commercially reasonable terms. ITEM 3.LEGAL PROCEEDINGS. We are not aware of any material existing or pending legal proceedings against us, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our current directors, officers or affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to us. ITEM 4.[Removed and Reserved] 16 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market for Our Common Stock Our common stock is quoted on the OTC Bulletin Board, or OTC, under the symbol “CHGI.OB”.As of April 12, 2010, the closing price for our common stock was $2.07 per share.The bid prices set forth below reflect inter-dealer quotations, do not include retail markups, markdowns or commissions and do not necessarily reflect actual transactions. The following table sets forth, for the periods indicated, the high and low bid prices of our common stock. Bid Prices High Low Fiscal Year Ended December 31, 2010 First Quarter $ $ Second Quarter (through April 12, 2010) $ $ Fiscal Year Ended December 31, 2009 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Fiscal Year Ended December 31, 2008 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Approximate Number of Holders of Our Common Stock On April 12, 2010, there were 49 stockholders of record of our common stock. Transfer Agent The transfer agent for the common stock is Empire Stock Transfer Inc. The transfer agent’s address is 2470 Saint Rose Parkway, Suite 304, Henderson, NV, and its telephone number is (702) 974-1444. Dividend Policy While we will be required to pay dividends on the shares of our Series A and Series B Preferred Stock, we have never declared or paid cash dividends on our common stock and have no present plans to do so in the foreseeable future. The certificate of designation for our outstanding Series A Preferred Stock prohibits us from paying dividends on our common stock or redeeming common stock while any shares of Series A Preferred Stock are outstanding. There are currently 125,000 shares of our Series A Preferred Stock outstanding.Any future decisions regarding dividends will be made by our board of directors. We currently intend to retain and use any future earnings for the development and expansion of our business and do not anticipate paying any cash dividends in the foreseeable future. ITEM 6.SELECTED FINANCIAL DATA. Not required. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion of the results of our operations and financial condition should be read in conjunction with our financial statements and the related notes, which appear elsewhere in this report.The following discussion includes forward-looking statements.For a discussion of important factors that could cause actual results to differ from our forward-looking statements, see the sections entitled “Risk Factors” and “Cautionary Note Regarding Forward Looking Statements” above. 17 Overview We are engaged in the manufacture of graphite based products in the People’s Republic of China.Our products are either used in the manufacturing process for other products, particularly metals, or for incorporation in various types of products or processes. Based on information we receive about our industry in the course of our business, we believe that we are the largest wholesale supplier of fine grain graphite and high purity graphite in China and one of China’s largest producers and suppliers of graphite products overall.We currently manufacture and sell the following types of graphite products: · graphite electrodes; · fine grain graphite ; and · high purity graphite. Approximately 40% to 50% of our graphite electrodes are sold directly to end users in China, primarily consisting of steel manufacturers.All other sales are made to over 200 distributors located throughout 22 provinces in China.Our distributors then sell our products to end customers both in China and in foreign countries, including, among others, Japan, the United States, Spain, England, South Korea and India. Until the third quarter of 2008, we experienced rapid growth in our operations.Since the fourth quarter of 2008, however, as a result of the global economic crisis, the steel industry in general has slowed, which has caused our revenues to decline.Although we saw improvements during the third quarter of 2009, our revenues and gross margins declined significantly in the fourth quarter. In addition, our collection of receivables has slowed and our expense for bad debts has increased significantly. We also incurred several non-cash expenses in the fourth quarter of 2009 which caused further declines in our net profit.Specifically, the volume of our sales declined because the demand for products made by steel manufacturers, who comprise a large percentage of the end users of our graphite electrodes, decreased significantly during 2009.We also had a decrease in the demand of high purity graphite in 2009. In addition, our accounts receivable increased, thereby affecting our cash flows, because we have experienced delays in payments by our customers whose cash reserves have been negatively affected.We expect the downturn in the graphite electrode market to extend into 2010 and we cannot predict when or whether the economic downturn will cease to affect our business.If the global financial crisis continues to negatively affect our revenues and cash flows, we may need to borrow additional funds or raise additional capital.There can be no assurance that such sources of funding would be available upon terms favorable to us, if at all.In the event that we raised capital through the issuance of equity or convertible securities, the holdings of existing shareholders would be diluted. In addition, our sales decreased during the year ended December 31, 2009 because of the residual effects of the closure of our facilities for almost two months during the third quarter of 2008.Our facility, which is located approximately 200 miles from Beijing, was closed to reduce air pollution in anticipation of the Olympics in Beijing in August 2008.This shutdown reduced our sales in the fourth quarter of 2008 and the first quarter of 2009 because it takes approximately three to six months to produce our products.There can be no assurance that the PRC government will refrain from closing our facility in the future, which would have an adverse effect on our results of operations and financial condition. Furthermore, our declining sales and profit margins during the year ended December 31, 2009 reflected the decrease in unit sales prices of graphite products, specifically the decrease in the average unit sales price of some of our graphite electrode products by as much as 8% to 20%.The cost of our raw materials and other overhead expenses did not decrease in proportion with the decline in our sales and sales prices.Our profit margins decreased most significantly in the fourth quarter of 2009 following market improvement in the third quarter. In 2010, our primary strategy is to increase our gross profits by better aligning our overhead costs with existing levels of sales and pricing and to acquire other businesses in our industry that manufacture products that we do not currently manufacture which we would expect to generate significant profits.In that regard, on March 3, 2010, we entered into a letter of intent which provided that we intend to enter into definitive agreements with Chiyu Carbon Graphite Ltd., a down stream producer of graphite products in China, to acquire 100% of Chiyu Carbon’s assets.We believe that if the acquisition closes, sales by this entity would generate significant profits for us and that demand for these products is currently greater than demand for some of our existing products. RESULTS OF OPERATIONS Fiscal Years Ended December 31, 2009 and 2008 The following table sets forth the key components of our results of operations for the periods indicated in dollar amounts and as a percentage of net sales (in thousands of dollars): 18 Year ended December 31, Sales $ % $ % Cost of goods sold % % Gross profit % % Operating expenses Selling expenses % % General and administrative % % Depreciation and amortization 75 % 68 % Income from operations ) )% % Other income % % Other expense ) )% ) )% Change in fair value of warrants ) )% Interest expense ) )% ) )% Income before income tax expense ) )% % Net income (loss) ) )% % Deemed preferred stock dividend ) )% ) )% Net income (loss) available to common shareholders ) )% % Foreign currency translation adjustment 46 % % Total comprehensive income $ ) )% $ % Sales.During the year ended December 31, 2009, we had sales of $15.4 million, as compared to sales of $27.3 million for the year ended December 31, 2008, which represents a decrease of $11.9 million or approximately 43.7%, due to a decrease in sales volume of graphite electrodes of approximately 89% and a decrease in sales volume of high purity graphite of approximately 20%, as compared to 2008.Sales volume decreased in 2009, despite signs of improvement in the third quarter, because steel manufacturers and other purchasers of our products purchased fewer graphite electrodes and high purity graphite as a result of the global economic crisis.The decrease in sales also reflects a decrease in the average unit sales prices of certain graphite electrode products, as discussed above under “Overview.”In addition, the closure of our facilities for almost two months during 2008 resulted in reduced sales in the first quarter of 2009. Cost of goods sold.Our cost of goods sold consists of cost of raw materials, utility, labor cost and depreciation expenses on manufacturing facilities.During the year ended December 31, 2009, our cost of goods sold was $13.2 million, as compared to cost of goods sold of $20.6 million during the year ended December 31, 2008, which represents a decrease of $7.4 million, or approximately 36.0%.This decrease reflects the decrease in sales in 2009. Gross margin. Our gross margin decreased from 24.5% in 2008 to 14.3% in 2009 because the cost of our raw materials and other overhead costs did not decrease in proportion with the decline in our revenues, most notably during the fourth quarter of 2009. Selling expenses.Our selling expenses consist of shipping and handling expenses and exhibition expenses.These expenses decreased from $505,000 in 2008 to $366,000 in 2009, representing a decrease of $139,000 or 27.5%.This decrease was directly associated with the decrease in sales. This decrease was a result of lower marketing expenses of fine grain graphite and high purity graphite products in 2009 compared to 2008 as well as a decrease in shipping expenses as a result of lower sales in 2009.In 2008, we started to shift our product focus from graphite electrodes to fine grain graphite and high purity graphite.We increased our selling expenses in 2008 in order to generate sales of these new products. However, in 2009, we were producing these products at full capacity and therefore did not incur marketing expenses. General and administrative expenses.Our general and administrative expenses consist of salaries, office expenses, utility, business travel, amortization expenses and public company expenses such as legal, accounting, investor relations as well as stock compensation.These expenses increased from $2.0 million in fiscal year 2008 to $2.6 million in 2009, representing an increase of $0.6 million, or 30%. This increase was primarily due to an increase in stock compensation paid for services and employee stock compensation of$982,987 as well as increased public company expenses. Depreciation and amortization expenses.Depreciation and amortization expenses increased from $68,422 in 2008 to $75,352 in 2009, representing an increase of $6,930, or 10.1%, solely as a result of the depreciation of the U.S. dollar against the RMB. 19 Income from operations.As a result of the factors described above, we had a loss from operations in 2009 which amounted to $0.85 million as compared to income of $4.2 million for 2008, a decrease of approximately $5.0 million, or 120.6%. Other income and expenses.Interest expense was $833,854 for 2009, as compared with $580,808 in 2008, reflecting increased interest payments on loans from banks.Other income, which consisted of government grants, was $644,654 in 2009 as compared to $401,860 in 2008. The significant increase in other expenses by $415,137 was primarily attributable to a non-cash charge of $309,287 resulting from the change in fair value of warrants as a result of adopting ASC 820-10, Fair value measurement for non-financial assets and liabilities. Income tax.During the years ended December 31, 2009 and 2008, we benefited from a 100% tax holiday from the PRC enterprise tax.As a result, we had no income tax due for these periods. The enterprise income tax at the statutory rates would have been approximately $59,554 and $ 597,343, respectively, for 2009 and 2008 without the consideration ofadjustments on taxable income. Net income.As a result of the: i) decrease in sales and gross margin, ii) increase in public company expenses, iii) non-cash stock compensation of $982,987 and iv) a non-cash charge of $309,287 as a result of adopting ASC 820-10 with respect to warrants, our net loss for 2009 was $1.5 million, as compared to net income of $4.0 million for 2008, a decrease of $5.5 million or 137.5%. Foreign currency translation.Our financial statements are expressed in U.S. dollars but the functional currency of our operating subsidiary is RMB. Results of operations and cash flows are translated at average exchange rates during the period, assets and liabilities are translated at the unified exchange rate at the end of the period, and equity is translated at historical exchange rates. Translation adjustments resulting from the process of translating the local currency financial statements into U.S. dollars are included in determining comprehensive income. Deemed preferred stock dividend. As a result of the private placement on December 22, 2009, we incurred a preferred stock deemed dividend of $772,982, of which $545,474 representing the intrinsic value of the conversion feature of the warrants issued with the preferred stock and $227,508 representing the allocated value of the warrants. The deemed preferred stock dividend is a non-cash charge which did not affect our operations or cash flow in 2009. As a result of the automatic conversion of our 3% convertible notes into shares of series A preferred stock and warrants in 2008, we incurred a preferred stock deemed dividend of $854,300, representing the intrinsic value of the beneficial conversion feature of the series A preferred stock resulting from the warrant issuance. The deemed preferred stock dividend is a non-cash charge which did not affect our operations or cash flow in 2008. Net income (loss) available to common shareholders. Net loss available to common shareholders was $2,247,258 for 2009 compared to net income available to common shareholders of $3,127,988. The loss was attributed to the factors described above under “Net income” and non-cash charges of approximately $0.8 million resulting from the private placement offering in December 2009. LIQUIDITY AND CAPITAL RESOURCES General Our primary capital needs have been to fund our working capital requirements.Our primary sources of financing have been cash generated from operations, short-term and long-term loans from banks in China, and loans from a related party.At December 31, 2008, we had loans in the aggregate amount of $10 million outstanding, which included short term bank loans of $4.9 million, the current portion of a long term-loan of $1.9 million and a long-term loan of $3.2 million.At December 31, 2009, we had short-term bank loans in the aggregate amount of $8.6 million outstanding. Our short-term bank loans, which are due in June 2010, bear interest at an annual rate of 8.541% as to $5.2 million of the principal and 7.434% as to $3.4 million of the principal.The short-term bank loans are secured by a security interest on our fixed assets and land use rights.We have also obtained a long-term bank loan, in the principal amount of $3.2 million, $1.6 million of which is due in October 2010 and the remainder in October 2011.This loan bears interest at an annual rate of 6.75%.Although we believe that we will be able to obtain extensions of these loans when they mature, we cannot assure you that such extensions will be granted. 20 We expect that anticipated cash flows from operations, short-term and long-term bank loans and loans from a related party will be sufficient to fund our operations through at least the next twelve months, provided that: · We generate sufficient business so that we are able to generate substantial profits, which cannot be assured; · Our banks continue to provide us with the necessary working capital financing; and · We are able to generate savings by improving the efficiency of our operations. In December 2009 and January 2010, we raised an aggregate of approximately $3 million in a private placement transaction.We may require additional equity, debt or bank funding to finance acquisitions or to allow us to produce graphite for the nuclear industry, which are our primary growth strategies.We can provide no assurances that we will be able to enter into any financing agreements on terms favorable to us, if at all, especially considering the current global instability of the capital markets.In addition, although we expect to refinance our bank loans when they mature, we can provide no assurances that we will be able to refinance such loans on terms favorable to us, if at all. At December 31, 2009, cash and cash equivalents were $2,709,127, as compared to $51,799 at December 31, 2008.Our working capital decreased by $0.1 million to $12.0 million at December 31, 2009 from a working capital of $12.1 at December 31, 2008.Our cash position increased significantly, by $2.7 million from December 31, 2008 to December 31, 2009, due to the capital raise of $2.6 million in a private placement transaction in December 2009. Fiscal Year Ended December 31, 2009 Compared to Fiscal Year Ended December 31, 2008 The following table sets forth information about our net cash flow for the years indicated (in thousands of dollars): Cash Flows Data: (in thousands of U.S. dollars) For year ended December 31, Net Net cash flows provided by operating activities Net Net cash flows used in investing activities Net Net cash flows provided by (used in) financing activities Net cash flow provided by operating activities was $1.9 million in fiscal 2009 as compared to net cash flow provided by operating activities was $5.4 million in fiscal 2008, a decrease of $3.7 million.Net cash flow provided by operating activities in fiscal 2009 was mainly due to our net loss of $1.5 million, an increase in accounts payable of $2.0million, an increase in advances from customers of $0.4 million, an increase in other payables of $0.4 million and the add-back of non-cash items of depreciation and amortization of $1.8 million, stock compensation of $1.0 million and change in fair value of warrants of $0.3 million, offset by an increase in accounts receivable of $1.1 million, a decrease in inventory of $0.4 million and other receivable of $0.9 million. Net cash flow provided by operating activities in fiscal 2008 was mainly due to our net income of $4 million, a decrease in account receivable of $1.0 million, a decrease in notes receivable of $0.2 million and other receivable of $0.7 million, an increase in other payable of $0.5 million and the add-back of non-cash items of depreciation and amortization of $1.3 million, offset by a decrease in advances from customers of $2 million and an increase in advance to suppliers of $0.3 million. Net cash flow provided by operating activities is sensitive to many factors, including our operating results, inventory management, ability to collect accounts receivable and timing of cash receipts and payments.For the year ended December 31, 2009, the inventory turnover slowed down slightly compared to December 31, 2008 due to the decreased sales of graphite electrodes. Net cash flow used in investing activities was $4.5 million for 2009 and $3.9 million for 2008.For 2009, approximately all of the $4.5 million cash flow was used in acquisition of other properties and equipments. For 2008, the cash flow used to pay additional compensation in relation to the land use right acquired in 2007 was $0.6 million, the cash flow used in the acquisition of other properties and equipments was $1.3 million and the remaining $2 million was used in construction in progress 21 Net cash flow provided by financing activities was $5.3 million for 2009.We received proceeds from bank loans at the amount of $5.1 million and repaid $3.4 million in bank loans.We also received net proceeds of $3.3 million from issuing common and Series B preferred stock to shareholders.In addition, we received a repayment of approximately $0.3 million from Mr. Dengong Jin.Net cash flow used in financing activities was $1.5 million for 2008. We received proceeds from bank loans in the amount of $9.8 million and repaid a $6.3 million bank loan. We repaid advances from related parties in the amount of $4.8 million. We had an advance of approximately $286,000 to a related party. The advance was repaid to the Company in April 2009. OFF-BALANCE SHEET ARRANGEMENTS We have not entered into any off-balance sheet arrangements. SIGNIFICANT ACCOUNTING ESTIMATES AND POLICIES The discussion and analysis of our financial condition and results of operations is based upon our financial statements that have been prepared in accordance with accounting principles generally accepted in the United States of America.The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets and liabilities.On an on-going basis, we evaluate our estimates including the allowance for doubtful accounts, the salability and recoverability of our products, income taxes and contingencies.We base our estimates on historical experience and on other assumptions that we believe to be reasonable under the circumstances, the results of which form our basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions. Revenue Recognition We recognize revenue in accordance with ASC 605-25, Revenue Recognition of Financial Statements, formerly known as Staff Accounting Bulletin No. 104, Revenue Recognition, which states that revenue should be recognized when the following criteria are met: (1) persuasive evidence of an arrangement exists; (2) the service has been rendered; (3) the selling price is fixed or determinable; and (4) collection of the resulting receivable is reasonably assured.Sales represent the invoiced value of goods, net of value added tax (“VAT”), if any, and are recognized upon delivery of goods and passage of title. Comprehensive Income We have adopted Statements of ASC 220, Comprehensive Income, formerly known as SFAS No. 130, Reporting Comprehensive Income, which establishes standards for reporting and presentation of comprehensive income (loss) and its components in a full set of general-purpose financial statements.We have chosen to report comprehensive income (loss) in the statements of operations and comprehensive income. Income Taxes We account for income taxes under the provisions of ASC 740 Income Tax, formerly known as SFAS No. 109, Accounting for Income Taxes, which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the consolidated financial statements or tax returns.Deferred tax assets and liabilities are recognized for the future tax consequence attributable to the difference between the tax bases of assets and liabilities and their reported amounts in the financial statements.Deferred tax assets and liabilities are measured using the enacted tax rate expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. On March 16, 2007, China’s parliament, the National People’s Congress, adopted the Enterprise Income Tax Law, which will take effect on January 1, 2008.The new income tax law sets unified income tax rate for domestic and foreign companies at 25% except a 15% corporate income tax rate for qualified high technology and science enterprises.In accordance with this new income tax law, low preferential tax rate in accordance with both the tax laws and administrative regulations prior to the promulgation of this Law gradually becomes subject to the new tax rate within five years after the implementation of this law. We have been recognized as a high technology and science company by the Ministry of Science and Technology of the PRC.The Xing He District Local Tax Authority in the Nei Mongol province granted us a 100% tax holiday with respect to enterprise income tax for ten years 2008 through 2018.Afterwards, based on the present tax law and our status as a qualified high technology and science company, we will be subject to a corporation income tax rate of 15% effective in 2019. 22 Inventories Inventories are stated at the lower of cost, determined on a weighted average basis, and net realizable value.Work in progress and finished goods are composed of direct material, direct labor and a portion of manufacturing overhead.Net realizable value is the estimated selling price, in the ordinary course of business, less estimated costs to complete and dispose.Management believes that there was no obsolete inventory as of December 31, 2009 or December 31, 2008. Property, Plant and Equipment Property, plant and equipment are stated at cost.Major expenditures for betterments and renewals are capitalized while ordinary repairs and maintenance costs are expensed as incurred.Depreciation and amortization is provided using the straight-line method over the estimated useful life of the assets after taking into account the estimated residual value. Land Use Rights There is no private ownership of land in China.All land ownership is held by the government of China, its agencies and collectives.Land use rights are obtained from government, and are typically renewable.Land use rights can be transferred upon approval by the land administrative authorities of China (State Land Administration Bureau) upon payment of the required transfer fee.We own the land use right for 2,356,209 square feet, of which 290,626 square is occupied by our facilities, for a term of 50 years, beginning from issuance date of the certificates granting the land use right.We record the property subject to land use rights as intangible asset. Each intangible asset is reviewed periodically or more often if circumstances dictate, to determine whether its carrying value has become impaired.We consider assets to be impaired if the carrying value exceeds the future projected cash flows from related operations.We also re-evaluate the amortization periods to determine whether subsequent events and circumstances warrant revised estimates of useful lives. Research and development Research and development costs are expensed as incurred, and are included in general and administrative expenses.These costs primarily consist of cost of material used and salaries paid for the development of our products and fees paid to third parties.Our research and development expense for the years 2009 and 2008 has not been significant. Value added tax Pursuant to China’s VAT rules and regulations, as an ordinary VAT taxpayer we are subject to a tax rate of 17% (“output VAT”).The output VAT is payable after offsetting VAT paid by us on purchases (“input VAT”).Under the commercial practice of the PRC, the Company paid VAT and business tax based on tax invoices issued. The tax invoices may be issued subsequent to the date on which revenue is recognized, and there may be a considerable delay between the date on which the revenue is recognized and the date on which the tax invoice is issued.In the event that the PRC tax authorities dispute the date of which revenue is recognized for tax purposes, the PRC tax office has the right to assess a penalty, which can range from zero to five times the amount of the taxes that are determined to be late or deficient.In the event that a tax penalty is assessed on late or deficient payments, the penalty will be expensed as a period expense if and when a determination has been made by the taxing authorities that a penalty is due.We have been granted an exemption from VAT by the Xinghe County People’s Government and Xinghe Tax Authority on some products for which an exchange agreement is in place for raw materials and fuel.We have been granted an exemption from VAT by the Xing He County People’s Government and Xing He Tax Authority on some products in which an exchange agreement is in place for raw materials and fuel. RECENT ACCOUNTING PRONOUNCEMENTS In May 2009, the FASB issued ASC 855, “Subsequent Events”, formerly known as SFAS No. 165. SFAS No. 165 is intended to establish general standards of accounting for and disclosures of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. It requires the disclosure of the date through which an entity has evaluated subsequent events and the basis for selecting that date, that is, whether that date represents the date the financial statements were issued or were available to be issued. SFAS 165 No. is effective for interim or annual financial periods ending after June 15, 2009. The Company adopted this statement for the financial statements since the quarter ended June 30, 2009. In June 2009, the FASB issued ASC 860, “Transfers and servicing”, formerly known as SFAS No. 166, a revision to SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities”, and will require more information about transfers of financial assets and where companies have continuing exposure to the risks related to transferred financial assets. SFAS 166 is effective at the start of a company’s first fiscal year beginning after November 15, 2009, or January 1, 2010 for companies reporting earnings on a calendar-year basis. The adoption of this statement is not expected to have a material effect on the Company's financial statements. 23 In June 2009, the FASB issued ASC 810, “Consolidation”, formerly known as SFAS No. 167, a revision to FASB Interpretation No. 46(R), Consolidation of Variable Interest Entities, and will change how a company determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated. Under SFAS No. 167, determining whether a company is required to consolidate an entity will be based on, among other things, an entity's purpose and design and a company's ability to direct the activities of the entity that most significantly impact the entity's economic performance. SFAS No. 167 is effective at the start of a company’s first fiscal year beginning after November 15, 2009, or January 1, 2010 for companies reporting earnings on a calendar-year basis. The adoption of SFAS No. 167 will not have an effect on the Company’s financial statements. In June 2009, the FASB issued SFAS No. 168, "The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) and the Hierarchy of Generally Accepted Accounting Principles (GAAP) - a replacement of SFAS No. 162" (SFAS 168), which establishes the FASB ASC as the source of authoritative U.S. GAAP recognized by the FASB to be applied by non-governmental entities. As a result of the adoption of SFAS 168, the majority of references to historically issued accounting pronouncements are now superseded by references to the FASB ASC, with no financial impact. In August 2009, the FASB issued an Accounting Standards Update (“ASU”) regarding measuring liabilities at fair value. This ASU provides additional guidance clarifying the measurement of liabilities at fair value in circumstances in which a quoted price in an active market for the identical liability is not available; under those circumstances, a reporting entity is required to measure fair value using one or more of valuation techniques, as defined. The adoption of this guidance did not have a material impact on the Company’s consolidated financial statements. In October 2009, the FASB issued an ASU regarding accounting for own-share lending arrangements in contemplation of convertible debt issuance or other financing.This ASU requires that at the date of issuance of the shares in a share-lending arrangement enteredinto in contemplation of a convertible debt offering or other financing, the shares issued shall be measured at fair value and be recognized as an issuance cost, with an offset to additional paid-in capital. Further, loaned shares are excluded from basic and diluted earnings per share unless default of the share-lending arrangement occurs, at which time the loaned shares would be included in the basic and diluted earnings-per-share calculation.This ASU is effective for fiscal years beginning on or after December 15, 2009, and interim periods within those fiscal years for arrangements outstanding as of the beginning of those fiscal years. The adoption of this guidance did not have a material impact on the Company’s consolidated financial statements. In November 2009, the FASB issued an ASU regarding accounting for stock dividends, including distributions to shareholders with components of stock and cash. This ASU clarifies that the stock portion of a distribution to shareholders that contains components of cash and stock and allows shareholders to select their preferred form of the distribution (with a limit on the amount of cash that will be distributed in total) should be considered a stock dividend and included in EPS calculations as a share issuance. The adoption of this guidance did not have a material impact on the Company’s consolidated financial statements. In December 2009, FASB issued ASU No. 2009-16, Accounting for Transfers of Financial Assets. This Accounting Standards Update amends the FASB Accounting Standards Codification for the issuance of FASB Statement No. 166,Accounting for Transfers of Financial Assets—an amendment of FASB Statement No. 140. The amendments in this Accounting Standards Update improve financial reporting by eliminating the exceptions for qualifying special-purpose entities from the consolidation guidance and the exception that permitted sale accounting for certain mortgage securitizations when a transferor has not surrendered control over the transferred financial assets. In addition, the amendments require enhanced disclosures about the risks that a transferor continues to be exposed to because of its continuing involvement in transferred financial assets. Comparability and consistency in accounting for transferred financial assets will also be improved through clarifications of the requirements for isolation and limitations on portions of financial assets that are eligible for sale accounting. The Company does not expect the adoption of this ASU to have a material impact on its consolidated financial statements. In December, 2009, FASB issued ASU No. 2009-17, Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities. This Accounting Standards Update amends the FASB Accounting Standards Codification for the issuance of FASB Statement No. 167, Amendments to FASB Interpretation No. 46(R) . The amendments in this Accounting Standards Update replace the quantitative-based risks and rewards calculation for determining which reporting entity, if any, has a controlling financial interest in a variable interest entity with an approach focused on identifying which reporting entity has the power to direct the activities of a variable interest entity that most significantly impact the entity’s economic performance and (1) the obligation to absorb losses of the entity or (2) the right to receive benefits from the entity. An approach that is expected to be primarily qualitative will be more effective for identifying which reporting entity has a controlling financial interest in a variable interest entity. The amendments in this Update also require additional disclosures about a reporting entity’s involvement in variable interest entities, which will enhance the information provided to users of financial statements. The Company is currently evaluating the impact of this ASU, however, the Company does not expect the adoption of this ASU to have a material impact on its consolidated financial statements. 24 In January 2010, FASB issued ASU No. 2010-01- Accounting for Distributions to Shareholders with Components of Stock and Cash. The amendments in this Update clarify that the stock portion of a distribution to shareholders that allows them to elect to receive cash or stock with a potential limitation on the total amount of cash that all shareholders can elect to receive in the aggregate is considered a share issuance that is reflected in EPS prospectively and is not a stock dividend for purposes of applying Topics 505 and 260 (Equity and Earnings Per Share).The amendments in this update are effective for interim and annual periods ending on or after December 15, 2009, and should be applied on a retrospective basis. The Company does not expect the adoption of this ASU to have a material impact on its consolidated financial statements. In January 2010, FASB issued ASU No. 2010-02 – Accounting and Reporting for Decreases in Ownership of a Subsidiary – a Scope Clarification. The amendments in this Update affect accounting and reporting by an entity that experiences a decrease in ownership in a subsidiary that is a business or nonprofit activity. The amendments also affect accounting and reporting by an entity that exchanges a group of assets that constitutes a business or nonprofit activity for an equity interest in another entity. The amendments in this update are effective beginning in the period that an entity adopts SFAS No. 160, “Non-controlling Interests in Consolidated Financial Statements – An Amendment of ARB No. 51.” If an entity has previously adopted SFAS No. 160 as of the date the amendments in this update are included in the Accounting Standards Codification, the amendments in this update are effective beginning in the first interim or annual reporting period ending on or after December 15, 2009. The amendments in this update should be applied retrospectively to the first period that an entity adopted SFAS No. 160. The Company does not expect the adoption of this ASU to have a material impact on the Company’s consolidated financial statements. In January 2010, FASB issued ASU No. 2010-06 – Improving Disclosures about Fair Value Measurements. This update provides amendments to Subtopic 820-10 that requires new disclosure as follows: 1)Transfers in and out of Levels 1 and 2.A reporting entity should disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers.2) Activity in Level 3 fair value measurements. In the reconciliation for fair value measurements using significant unobservable inputs (Level 3), a reporting entity should present separately information about purchases, sales, issuances, and settlements (that is, on a gross basis rather than as one net number). This update provides amendments to Subtopic 820-10 that clarify existing disclosures as follows: 1)Level of disaggregation. A reporting entity should provide fair value measurement disclosures for each class of assets and liabilities. A class is often a subset of assets or liabilities within a line item in the statement of financial position. A reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities. 2)Disclosures about inputs and valuation techniques. A reporting entity should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. Those disclosures are required for fair value measurements that fall in either Level 2 or Level 3. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. These disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. The Company is currently evaluating the impact of this ASU, however, the Company does not expect the adoption of this ASU to have a material impact on its consolidated financial statements. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISKS. Not required ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. The financial statements begin on page F-1. 25 China Carbon Graphite Group, Inc. Index to Consolidated Financial Statements Page Reports of Independent Registered Public Accounting Firms F-2 – F-3 Financial Statements Consolidated balance sheets F-4 Consolidated Statements of Income and Comprehensive Income F-5 Consolidated Statements of Changes in Stockholders’ Equity F-6 Consolidated Statements of Cash Flows F-7 Notes to Consolidated Financial Statements F-8 – F-24 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of China Carbon Graphite Group, Inc. Chengguantown, Inner Mongolia China We have audited the accompanying consolidated balance sheet of China Carbon Graphite Group, Inc. and subsidiaries as of December 31, 2009 and the related consolidated statements of income and other comprehensive income, shareholders’ equity, and cash flows for the year then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of China Carbon Graphite Group, Inc. and subsidiaries as of December 31, 2009 and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ BDO China Li Xin Da Hua CPA Co.,Ltd. Shenzhen, China April 15, 2010 F-2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of China Carbon Graphite Group, Inc. Chengguantown, Inner Mongolia China We have audited the accompanying consolidated balance sheet of China Carbon Graphite Group, Inc. and subsidiaries as of December 31, 2008 and the related consolidated statements of income and comprehensive income, stockholders’ equity, and cash flows for the year then ended. China Carbon Graphite Group, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. The Consolidated financial statements of China Carbon Graphite Group, Inc. and subsidiaries for the year ended December 31, 2007 were audited by other auditors whose report dated March 20, 2008 expressed an unqualified opinion on those statements. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of China Carbon Graphite Group, Inc. and subsidiaries as of December 31, 2008 and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 2, the consolidated financial statements were prepared in accordance with FASB Interpretation 46(R) – Consolidation of Variable Interest Entities – An Interpretation of ARB No. 51. As discussed in Notes 2 and 16, the consolidated financial statements were prepared on the assumption that Talent International Investment Limited will be able to pay up the investment money to Xinghe Yongle Carbon Co., Ltd. on or before December 31, 2009 and that the Government will not take any action to cancel the investment due to interim default. In case Talent International Investment Limited fails to pay the amount in full on time or that the Government takes action to cancel the investment due to interim default, the basis of consolidation may not be appropriate. /s/ AGCA, Inc. Arcadia, California April 10, 2009 F-3 China Carbon Graphite Group, Inc.and subsidiaries Consolidated Balance Sheets December 31, 2009 December 31, 2008 ASSETS Current Assets Cash and cash equivalents $ $ Trade accounts receivable Notes receivable Advance to related party - Advance to suppliers, net Inventories Prepaid expenses - Other receivables Total current assets Property and equipment, net Land use rights, net $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Short term bank loans $ $ Accounts payable and accrued expenses Advance from customers Taxes payable Long term bank loan - current portion Other payables Total current liabilities Accounts payable in long term - Long term bank loan - non-current portion Warrant liabilities - Total liabilities Stockholders' Equity Convertible series A preferred stock, par value $0.001 per share, authorized 20,000,000 shares, issued and outstanding 125,000 and 1,200,499 shares at December 31, 2009 and 2008, respectively Convertible series B preferred stock, par value $0.001 per share, authorized 3,000,000 shares, issued and outstanding 2,160,500 shares at December 31, 2009 and none at 2008, respectively - Common stock, par value $0.001 per share, authorized 100,000,000 shares, issued 18,121,661 and 12,218,412shares at December 31, 2009 and 2008, respectively Additional paid-in capital Accumulated other comprehensive income Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying footnotes are an integral part of these financial statements F-4 China Carbon Graphite Group, Inc and subsidiaries Consolidated Statements ofOperations and Comprehensive Income (loss) For the Years Ended December 31, 2009 and 2008 Sales $ $ Cost of Goods Sold Gross Profit Operating Expenses Selling expenses General and administrative Depreciation and amortization Operating (Loss) Income Before Other Income (Expense) and Income Tax Expense ) Other Income (Expense) Other income Other expenses ) ) Interest expense ) ) Change in fair value of warrants ) - ) ) (Loss) Income Before Income Tax Expense ) Income tax expense - - Net income (loss) $ ) $ Deemed preferred stock dividend ) ) Net (loss)income available to common shareholders $ ) $ Other comprehensive income Foreign currency translation gain Total Comprehensive(loss)Income $ ) $ Share data Basic earnings per share $ ) $ Diluted earnings per share $ ) $ Weighted average common shares outstanding, basic Weighted average common shares outstanding, diluted The accompanying footnotes are an integral part of these financial statements. F-5 China Carbon Graphite Group, Inc and subsidiaries Consolidated Statements of Changes in Stockholders' Equity For the Years ended December 31, 2009 and 2008 Common Stock Convertible series A preferred Stock Convertible series B preferred Stock Accumulated Additional Other Total Number Amount Number Amount Number Amount Paid-In Retained Comprehensive Treasury Stock Stockholders' Capital Earnings Income Shares Amount Equity Balance at December 31, 2007 $ - $
